DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 14, 2018.  Claims 11-17 have been newly added.  Thus claims 1-17 are pending.  Claim 1 is independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2018 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0025467 to Suzuki et al. (hereinafter “Suzuki”).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki.
With respect to independent claim 1, Suzuki discloses a method for detecting combustion irregularities in an internal combustion engine unit, called a combustion engine, coupled to an electric propulsion unit, called an electric engine, of a hybrid motor vehicle having a management unit designed to determine the respective powers to be supplied by each of said combustion engine and electric engine, and to deliver to said engines setpoint data dependent on these power distributions, said method comprising:  intermittently measuring a pair of values that are respectively representative, at a given instant t, of the value P of the power consumed by the electric engine and of the value θ of the speed of the combustion engine (see paragraphs [0006] and [0013]:  When a difference between rotation speed of a targeted cylinder and rotation speed of the previous cylinder serving as the reference value is larger than a predetermined value, the cylinder abnormality detection apparatus for the internal combustion engine sets a reference value for determining the next rotation speed to a value larger than the rotation speed by the predetermined value.  Therefore, while an abnormality is caused in any cylinder and even in a case where accidental misfire is caused in a cylinder where an explosion process is performed immediately before the cylinder, it is possible to precisely determine that the cylinder where an abnormal state is intermittently caused has the abnormality. An abnormality detection apparatus detects an abnormality of the internal combustion engine in a motive power output apparatus for outputting motive power to a drive shaft by utilizing the internal combustion engine and a motor generator as power sources.), 

when there is a lack of correspondence between at least one of the measured values P, θ and the associated theoretical value Pth, θth, triggering a procedure for synchronizing the combustion engine (see paragraphs [0005], [0069] and [0133]:  a cylinder abnormality detection apparatus for an internal combustion engine that detects rotation angular speed of a crankshaft serving as an output shaft of the internal combustion engine by synchronizing with a combustion process of each cylinder, and detecting an abnormal cylinder causing irregular misfire based on a deviation between the detected rotation angular speed and a reference value of the angular speed.  In motive power output apparatus 100 according to the present embodiment, the engine torque estimating unit is formed so as to estimate the engine torque with using the rotation angular acceleration of crankshaft 156 calculated from a detected value of engine speed sensor 159, and to correct the estimated engine torque with a correction term of the elastic force of damper 157 
With respect to dependent claim 2, Suzuki discloses wherein the management unit is programmed to manage the speed of the electric engine, wherein the comparison between the pairs of measured values P, θ and the pairs of theoretical values Pth, θth consists in checking the correspondence between the measured values P and the theoretical values Pth of the power consumed by the electric engine (see paragraph [0137]:   After obtaining rotation angle θe of crankshaft 156 from engine speed sensor 159 (FIG. 2), control unit 180 calculates variation amount Δθe from the detected value at the previous sampling timing (Step S24). Then, control unit 180 calculates relative angle Δθd (=Δθe−Δθc) of the torsional angle of damper 157 in the interval between samplings by calculating the difference between variation amount Δθc in the rotation angle of carrier shaft 127 and variation amount Δθe in the rotation angle of crankshaft 156 (Step S25).).  
With respect to dependent claim 3, Suzuki discloses wherein the management unit is programmed to manage the torque of the electric engine, wherein the comparison between the pairs of measured values P, θ and the pairs of theoretical values Pth, θth consists in checking the correspondence between the measured values θ and the theoretical values θth of the speed of the combustion engine (see paragraphs [0067] and [0069]:  the conventional cylinder abnormality detection apparatus is formed so as to detect the abnormality of the engine based on the rotation angular speed of the crankshaft. In the motive power output apparatus having only the engine as the power source, the actual engine torque can be easily estimated by multiplying the rotation angular acceleration of the crankshaft calculated from a detected value of the crank angle sensor 
With respect to dependent claim 4, Suzuki discloses wherein, when a determined number Sp, where Sp>1, of successive measurements of the pairs of measured values P, θ are subject to a lack of correspondence with the associated pairs of theoretical values Pth, θth:  momentary stoppage of the electric engine is ordered, during which stoppage a procedure for diagnosing combustion irregularities, such as combustion misfires, is triggered, the cycle of intermittent measurements of the pairs of values P, θ is resumed after the electric engine is restarted (see paragraphs [0025], [0107] and [0109]:  The torsional angle obtaining unit includes a rotation angle variation amount calculating unit obtaining the rotation angles of the rotation shaft of the motor generator and the drive shaft on a predetermined sampling cycle and calculating variation amounts in the rotation angles of the rotation shaft of the motor generator and the drive shaft in an interval between samplings, an input shaft rotation angle variation amount calculating unit calculating a variation amount in the rotation angle of the input shaft in the interval between samplings based on the variation amounts in the rotation angles of the rotation shaft of the motor generator and the drive shaft and a gear ratio of the gear elements, an output shaft rotation angle variation amount calculating unit calculating a variation amount in the rotation angle of the output shaft of the internal combustion engine in the interval between samplings, and a torsional angle variation amount calculating unit calculating a difference between the calculated variation amount in the rotation angle of the output shaft and the variation amount in the rotation angle of the input shaft as a variation amount in the torsional angle of the output shaft of the internal combustion engine and the input shaft. The elastic force calculating unit calculates a variation amount in the .

Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661